Citation Nr: 1113622	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to November 9, 2009, and 70 percent disabling since November 9, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1955 to December 1958 and from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) following a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  (The Veteran had earlier initiated an appeal of a July 2003 decision that awarded service connection and assigned a 10 percent rating.  When the RO awarded a 30 percent rating in December 2005, the Veteran filed a statement indicating that he wanted to cancel his appeal because he was satisfied with the 30 percent.  He later expressed his desire for a rating higher than the 30 percent rating.  This was done in January 2006.)  

In a February 2010 Board decision, the Board awarded a 70 percent evaluation for PTSD from November 9, 2009.  By way of an August 2010 order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the February 2010 decision by the Board to the extent that a higher rating was not awarded.  The Court's order followed a joint motion for remand.


FINDING OF FACT

The Veteran died on March [redacted], 2011.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . "  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, any eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


